914 F.2d 1495
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Barry David CASHIN, Defendant-Appellant.
No. 90-1676.
United States Court of Appeals, Sixth Circuit.
July 13, 1990.

Before KEITH and RALPH B. GUY, Jr., Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
Defendant Barry David Cashin is charged with conspiracy to distribute marijuana (21 U.S.C. Sec. 846), possession with intent to distribute marijuana (21 U.S.C. Sec. 841(a)(1)), possession of LSD (21 U.S.C. Sec. 844) and use of a firearm during the commission of a drug trafficking offense (18 U.S.C. Sec. 924(c)).  Cashin has appealed the district court's order affirming the denial of pretrial bail.  The government opposes the defendant's release.


2
Upon consideration of the relevant documents, we conclude that the district court did not err in ordering the defendant's continued detention.  See 18 U.S.C. Sec. 3142;  United States v. Hazime, 762 F.2d 34 (6th Cir.1985).  The district court's order is affirmed.